97 F.3d 1457
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kyle Brian ZWACK, Appellant,v.UNIVERSITY of Minnesota;  Betty Hackett, Appellees.
No. 94-1560.
United States Court of Appeals, Eighth Circuit.
Sept. 16, 1996.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Kyle Brian Zwack appeals the district court's1 dismissal of his civil rights action pursuant to 28 U.S.C. § 1915(d).  We conclude dismissal of Zwack's complaint as frivolous was correct, even considering Zwack's objections to the magistrate judge's report and recommendation.  Accordingly, we affirm.  See 8th Cir.R. 47B.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota, adopting the report and recommendation of the Honorable Floyd E. Boline, United States Magistrate Judge for the District of Minnesota